NUMBER 13-13-00637-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


INTERNATIONAL FIDELITY INSURANCE
COMPANY D/B/A ROQUE BAIL BONDS,                                              Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 107th District Court
                         of Cameron County, Texas.


                          MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Perkes and Longoria
                   Memorandum Opinion Per Curiam

      Appellant, International Fidelity Insurance Company d/b/a Roque Bail Bonds, filed

an appeal from a judgment entered on October 14, 2013. The appellant failed to file to

file a brief and on June 19, 2014, this Court abated the appeal and ordered the trial court

to determine whether appellant desired to prosecute this appeal.
       The trial court held a hearing on July 9, 2014 and appellant did not appear. After

considering the arguments of counsel and reviewing the court’s file, the trial court found

that appellant does not desire to prosecute the appeal.      Accordingly, this appeal is

REINSTATED.

       Based upon the recommendations of the trial court that appellant does not desire

to prosecute the appeal, we conclude that good cause exists to suspend the operation of

Rule 42.2(a) in this case. See TEX. R. APP. P. 2.    Accordingly, we dismiss the appeal.



                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
31st day of July, 2014.




                                            2